Citation Nr: 1438285	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  08-20 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of injury to the right acromioclavicular joint (right shoulder disability). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel

INTRODUCTION

The Veteran had active service from June 1974 to June 1994.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded this case in January 2012 to schedule the Veteran for his requested hearing.  The Veteran testified before the undersigned at a hearing at the RO (Travel Board hearing) in January 2012; a transcript is of record.  The Board again remanded this case in April 2012 for additional development.  

The paper claims file and paperless claims file in VA's electronic processing systems have been considered.  Additional VA treatment records were associated with the Virtual VA paperless file in August 2013, which continue to show right shoulder pain and are essentially duplicative of the prior evidence.  Further, the Veteran waived initial review of additional evidence by the agency of original jurisdiction in November 2012.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2013).


FINDINGS OF FACT

Throughout the appeal period, the Veteran's right (major) shoulder disability has been manifested by pain, painful motion, and decreased range of motion limited to the shoulder level, but with function retained above midway from the right side.


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but no higher, for the right shoulder disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a , Diagnostic Code 5203 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  In particular, VA provided the Veteran with full notice of how to substantiate his increased rating claim in a July 2007 letter, prior to the initial adverse adjudication, with additional notice regarding the specific diagnostic criteria in a May 2008 letter.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Further, all identified, pertinent medical treatment records were obtained, and the Veteran was afforded VA examinations in August 2007 and May 2012.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c), 3.326.  There is no argument or indication that the VA examination was inadequate, and the lay and medical evidence of record is sufficient to determine the level of impairment and functional loss, including with repetitive use or during flare-ups.  There is no argument or indication of any outstanding records with a reasonable likelihood of substantiating the claim, or that the disability has increased in severity since the last medical evidence or examination.  The prior remand directives were substantially satisfied.  

Turning to the merits, VA's percentage ratings are based on criteria in diagnostic codes related to average impairment of earning capacity.  The primary concern for the Veteran's increased rating claim is his present level of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Veteran's right shoulder has been rated as 10 percent disabling effective since July 1994 under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5203, for unlisted condition analogous to impairment of the clavicle or scapula, based on painful motion.  See 38 C.F.R. § 4.27 (explaining analogous and hyphenated codes); May 1995 rating decision.  The Veteran sought an increased rating in June 2007.  

Ratings for the shoulder and arm differ for the major or minor side.  As the Veteran is right-hand dominant, the right shoulder is his major side.  See 38 C.F.R. § 4.69.  

For the major shoulder, a 10 percent rating will be assigned for impairment of the clavicle or scapula with malunion, or nonunion without loose movement.  For a 20 percent rating under this code, there must be nonunion with loose movement, or dislocation of the clavicle or scapula.  Alternatively, a rating may be assigned based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, DC 5203.   

For the major arm, limitation of motion of the arm will be assigned a minimum 20 percent rating for limitation at shoulder level.  A 30 percent rating requires limitation of motion to midway between the side and shoulder level.  A 40 percent rating is assigned for motion limited to 25 degrees from the side.  Id. at DC 5201.

Normal range of motion for the shoulder is 0 to 180 degrees of flexion (forward elevation) and abduction (sideways elevation), and 0 to 90 degrees of external and internal rotation, or rotating the forearm up and down, respectively, when holding the arm at shoulder level.  See 38 C.F.R. § 4.71a, Plate I.  

When evaluating disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain or other factors, including greater limitation of motion due to pain on use such as during flare-ups.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Pain alone does not constitute functional loss, and painful motion alone does not constitute limited motion for rating under diagnostic codes for limitation of motion; however, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Here, the Veteran has reported right shoulder pain and painful motion throughout the appeal period.  He testified at the January 9, 2012, hearing, that his right shoulder disability had gotten worse since the last VA examination in August 2007.  He noted that he was able to raise his right arm to the shoulder level without pain in August 2007, but that he had become unable to raise his arm to the shoulder level without pain since that time.  He continued to run a small farm, including by repairing fences, but his shoulder symptoms made it increasingly difficult to do so.  

The Veteran's lay testimony is competent and credible, and it is generally consistent with his reports and testing for treatment and VA examinations, as summarized below.  In particular, medical records, including x-rays and an MRI, showed arthritis and partial tear of the supraspinatus tendon with tendinopathy.  The May 2012 VA examiner diagnosed chronic acromioclavicular degenerative joint disease and separation, grade 1.  There has been no shoulder surgery or joint replacement.  The Veteran has consistently complained of pain, aching, or tightness, which is aggravated by application of pressure, lifting, elevation, and rotation of the shoulder or arm.  Treatment has included oral medications such as anti-inflammatories, steroid injections, and physical therapy at various times.  There has been objective tenderness to palpation of the right shoulder.  Despite these symptoms, testing has shown range of motion to 90 degrees (or the shoulder level) or higher, even when accounting for pain and resulting functional loss, with no change after repetitive testing.  See, e.g., August 2007 VA examination (flexion and abduction to 90 degrees, with pain in flexion to 160 degrees and pain in abduction to 150 degrees); July 2009 and March 2010 VA treatment records (flexion and abduction to 180 with pain); February 2012 VA treatment record (flexion to 150 with pain, abduction to 140 with pain); and May 2012 VA examination (flexion to 140 degrees with pain beginning at 90 degrees, abduction to 120 degrees with pain beginning at 90 degrees; unable to perform overhead work due to the right shoulder disability). 

Resolving doubt in the Veteran's favor, for the entire appeal period, his right shoulder disability has manifested by limitation of motion of the right arm to the shoulder level, when accounting for functional loss due to pain and other factors.  However, the most probative evidence shows that the Veteran has retained range of motion to above midway between the right side (or 45 degrees) and shoulder level, even during flare-ups or after repetitive use.  Although the Veteran testified in January 2012 that his right shoulder was now painful at some point between the side and shoulder level, he did not estimate the degree at which such pain (or resulting functional loss) began.  Furthermore, the May 2012 VA examiner indicated functional loss as a result of pain was at the shoulder level.  There is no other indication of record to show functional loss due to the right shoulder disability that more nearly approximates limitation of motion of the right arm to midway between the right side and shoulder level at any point.  As such, the Veteran meets the criteria for a rating of 20 percent, but no higher, based on limitation of motion of the major arm.  See 38 C.F.R. § 4.71a, DCs 5201 & 5203; Mitchell, 25 Vet. App. 32.  

Although the Veteran had limited rotation or extension due to pain on several occasions, this test involves holding the right arm at shoulder level.  See 38 C.F.R. § 4.71a, Plate I.  Further, although the Veteran complained of pain at rest and had pain throughout some ranges of motion, pain alone does not warrant a higher rating; rather, there must be additional resulting functional loss.  Mitchell, 25 Vet. App. 32.    

The rating assigned herein is the highest rating available under DC 5203.  Additionally, there is no evidence of impairment of the humerus of loss of head, nonunion, or fibrous union (DC 5202), or ankylosis of scapulohumeral articulation (DC 5200) of the Veteran's right shoulder, as otherwise required for a rating in excess of 20 percent for the shoulder on the major side.  See 38 C.F.R. § 4.71a.  

X-rays throughout the appeal have shown mild or moderate degenerative arthritis in the Veteran's right shoulder.  Degenerative arthritis is generally rated based on limitation of motion under the appropriate diagnostic code, and the Veteran is being assigned the highest available alternative rating for arthritis (20 percent) herein.  See 38 C.F.R. § 4.71a, DC 5003.  No further discussion of this code is needed.  

A February 2012 VA treatment record also noted that the Veteran had weakness of decreased arm and grip strength as associated with his right shoulder disability.  Nevertheless, the Veteran did not complain of any such symptoms during the May 2012 VA examination.  The Veteran has not otherwise complained of such symptoms, including during the May 2012 VA examination for the right shoulder.  That examiner found 5 out of 5 (normal strength) testing for the right shoulder, and indicated that the Veteran had functional loss due to "less movement than normal" but not "weakened movement" due to the right shoulder disability.  The Veteran was previously noted to have 5 out of 5 muscle motor testing including grip strength and muscles in the arms, such as in an August 2010 VA treatment record (on Virtual VA).  During an August 2013 VA examination for the cervical spine (on Virtual VA, contained in treatment records), the Veteran was noted to have a "cervical spine" condition of dislocation and degenerative joint disease of the right shoulder, with no complaints of numbness or pain in the arms.  Strength and sensory testing were 5 out of 5 or normal in both arms and hands.  As such, the preponderance of the evidence is against a finding of persistent or recurrent decreased arm or grip strength associated with the Veteran's right shoulder disability.  Therefore, a separate or higher rating is not warranted for such symptom.  

In sum, the evidence does not more nearly approximate the criteria for a rating in excess of 20 percent under any potentially applicable rating code.  See 38 C.F.R. § 4.7; Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  A staged rating is not warranted, as the Veteran's right shoulder symptomatology remained relatively stable, and any increases in severity were not sufficient for a higher rating as discussed above.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Extra-schedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  As discussed above, the Veteran has had right shoulder pain or tenderness, swelling, and painful motion with resulting functional loss of the right shoulder and arm.  Such symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, and it is not an exceptional or unusual disability picture.  Moreover, to the extent that any symptoms may not be contemplated by the schedular criteria, there is no indication of marked interference with employment or frequent hospitalizations due to the right shoulder.  The Veteran has been retired throughout the appeal period; however, he has run a small farm or ranch, including mending fences, using a rototiller and tractor, and moving calves for sale, despite his right shoulder impairment.  See, e.g., August 2007 and May 2012 VA examinations; January 2012 hearing transcript.  Any interference with employment is contemplated by the schedular rating assigned herein.  See 38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.   

There is no argument or indication that the Veteran's retirement, or his unemployment during the appeal period, are due to his right shoulder disability or other service-connected disability.  The Veteran argued in his July 2008 substantive appeal (VA Form 9) that he was unemployed due to problems with his knees; however, this condition is not service-connected, and the Board previously denied his claim to reopen a claim for service connection for such disorder.  An August 2006 VA record reflects that the Veteran was released to return to work after being treated for nonservice-connected conditions of gout and folliculitis.  Moreover, the Veteran indicated in January 2012 and May 2012 that he continued to run a small farm operation, including the sale of calves, despite his right shoulder disability.  Further, the May 2012 VA examiner indicated that the Veteran's right shoulder would prevent from overhead work or manual labor, but that he could do sedentary work.  The Veteran's other service-connected disabilities are hearing loss, tinnitus, sinusitis, and spermatocele of the right testicle.  There is no argument or indication of unemployability due to such disabilities.  As such, a claim for total disability rating on the basis of individual unemployability (TDIU) has not been reasonably raised by the record.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Veteran has been assigned a higher rating for his right shoulder based, in part, on the benefit-of-the-doubt doctrine; however, the preponderance of the evidence is against an otherwise higher rating.  As such, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied in this respect.  38 C.F.R. § 4.3.





(	(CONTINUED ON NEXT PAGE)


ORDER

A rating of 20 percent for the right shoulder disability is granted, subject to the provisions governing the award of monetary benefits.



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


